          Case 1:18-cv-01138-JB-JFR Document 36 Filed 10/31/19 Page 1 of 2


                                   UNITED STATES DISTRICT COURT
                                      DISTRICT OF NEW MEXICO

                                              Clerk's Minutes
                                  Before the Honorable James O. Browning


CASE NO. CV-18-CV-1138 -JB-JFR                   DATE: October 31, 2019

TITLE: Northern New Mexico Stockman’s Assoc., et al. v. US Fish and Wildlife Service, et al

COURTROOM CLERK: J. Wright                       COURT REPORTER: J. Bean

COURT IN SESSION: 8:31 AM-11:19AM                TOTAL TIME: 2 HOURS; 48 MINUTES

TYPE OF PROCEEDING: Hearing: Petition for Review of Agency Decision

COURT RULING:                COURT TAKES THE MATTER UNDER ADVISEMENT

ATTORNEYS PRESENT FOR PLAINTIFF(S):              ATTORNEYS PRESENT FOR DEFENDANT(S):
 Damien Schiff                                    Samantha M. Ruscavagae-Barz
 Blair Dunn                                       Ryan Shannon

 For Respondent:                                  For Intervenor WildEarth Guardians:
                                                  Samantha M. Ruscavagae-Barz
 Andrew Smith
 Devon Lea Flanagan                               For Intervenor Center for Biological Diversity

                                                  John Buse
                                                  Ryan Shannon




PROCEEDINGS:

8:31AM        Court in session, counsel enter appearances.

8:32AM        Mr. Buse argues the issue of standing.

8:35AM        Ms. Ruscavage-Barz responds to issue of standing.

8:50AM        Mr. Smith responds to the issue of standing.

8:51AM        Mr. Schiff responds to the issue of standing.




The Honorable James O. Browning                  -Page 1-                          Clerk’s Minutes
          Case 1:18-cv-01138-JB-JFR Document 36 Filed 10/31/19 Page 2 of 2


10:01AM Court in recess for 15 minute break.

10:17AM Court back on record; counsel continues argument regarding relief.

11L16AM Court inquires about timing of making a decision.

11:17AM Plaintiff does not object to a “normal track” for this decision; if a decision could be

issued within 6 months, they would appreciate it. Other counsel does not object.

11:18AM Court will try to issue an opinion in that time frame. Counsel will send an Order for

deadlines for supplemental briefing on the matter.

11:19AM Counsel have nothing further.

11:19AM Court in recess.




The Honorable James O. Browning      -Page 2-                              Clerk’s Minutes
